DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 24-25 recite, “the first side region is located on the first side in the rotation axis direction compared with the trailing edge”.  It is unclear how to compare the first side region to the trailing edge with respect to the rotation axis direction as the trailing edge is not at a single location with respect to the rotation axis direction, but extends along it.    Claims 3 and 5 have the same limitation.  If meant to be interpreted broadly, the claim should recite “… compared to a point on the trailing edge”.  This is the interpretation used in the rejection below. 
If the applicant would like to claim the narrower circumstance shown in Figure 9, the claim should recite, “… compared to a point at the end of trailing edge that intersects with the end ring”.  Note there is a point claimed in claim 5 for antecedent basis purposes; the claims may need minor changes to accommodate the language discussed above.  See the section below how the instant application discusses this aspect of the invention.
The specification on page 22 lines 22-29 recites, “According to the respective embodiments described above, the boundary between the first side region R2 and the second side region R1 is included in the trailing edge 526 and located in a region on the first side in the fan axial center direction DRa with respect to the end 526a on the first side in the fan axial center direction DRa as shown in FIG. 9. The boundary between the first side region R2 and the second side region R1 may be located at the same position as the end portion 526a of the trailing edge 526 on the first side in the fan axial center direction”.
Dependent claims 2, 4, and 6 are also rejected based on the claim limitation discussed above.
Regarding claim 6, the last two lines recite, “a sharpness of the curve of the negative pressure surface side end is smaller than a sharpness of the curve of the positive pressure surface side end”.  It is unclear what is exactly meant by sharpness of the curve as the specification does not use this term and does not appear to have a precise engineering or mathematical definition.  Additionally it is unclear if the curves comprise or can comprise multiple sharpnesses (a single value of sharpness vs. a distribution of varying sharpness).  If the curves do comprise varying sharpnesses how would one make a comparison about the sharpnesses?  The above results in the indefiniteness.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohyama (U.S Pre-Grant Publication 20110023526) hereinafter Ohyama.

    PNG
    media_image1.png
    400
    653
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    453
    508
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    448
    475
    media_image3.png
    Greyscale

Regarding claim 1, Ohyama teaches a centrifugal blower that blows air {[0002]}, the centrifugal blower comprising: a rotation shaft {Figure 18 (41)}; and a turbofan fixed to the rotation shaft and configured to rotate with the rotation shaft {Figure 18 (42) is fixed to (41a), [0031]}, wherein the turbofan includes a plurality of blades disposed around the rotation shaft {Figure 18 (44)}, a shroud ring {Figure 18 (45)} having an annular shape to define an intake hole through which the air is taken in {Figure 18 (45) has inlet which works with the bellmouth (5) to inlet air, [0029]}, the shroud ring being connected to a first side blade end {Annotated Figure 1 (I), note the image is upside down relative to the instant application Figure 3} of each blade of the plurality of blades on a first side in a rotation axis direction {Figure 18 rotation axis direction is along shaft (41a) axis direction}, and a main panel {Figure 18 (43)} connected to a second side blade end {Annotated Figure 1 (II)} of the each blade on a second side in the rotation axis direction, the main panel being fixed to the rotation shaft {Figure 18 (43) is fixed to (41a), [0031]}, the each blade includes a leading edge that is an edge located inward of the shroud {Figure 18 (44a), not labeled in Figure 18 see Figure 17 for general location, is leading edge has steps (44c), (44d), [0145]}, and a trailing edge that is an edge located on an outer side in the radial direction of the turbofan {Figure 18 (44b), not labeled in Figure 18 see Figure 17 for general location} the leading edge includes a second side region located on the second side in the rotation axis direction {Note Annotated Figure 2 is oriented the same as the instant application Figure 9, Annotated Figure 2 second side region is (III)}, and a first side region located on the first side of the second side region in the rotation axis direction {Annotated Figure 2 first side region is (IV), (IV) is on the first side relative to the second side region (III)}, the first side region is located on the first side in the rotation axis direction compared with the trailing edge {see 112b rejection above for detailed discussion of interpretation, Annotated Figure 2 (IV) is on the first side relative to the portion of the trailing edge that is above (V) in the Annotated Figure},  a plurality of stepped portions are formed only in a part of the leading edge {Annotated Figure 2 (VI) has stepped portions in only a portion of the leading edge, stepped portions defined similarly to the instant application 53 in Figure 11} , the plurality of stepped portions being formed in the first side region or in the first side region and the second side region {Annotated Figure 2 (VI) are only formed in first side region (IV)}, each stepped portion of the plurality of stepped portions includes a first surface {Annotated Figure 3 is a showing just the leading edge of blade (44) of the blade embodiment of Figure 18 in more detail to be able to annotate clearly, Annotated Figure 3 the first surface is (VII)} a second surface {Annotated Figure 3 (VIII)}, and a third surface {Annotated Figure 3 (IX)}, the first surface extends inward in the radial direction {Annotated Figure 3 both instances of (VII) have components in the radial direction}, the second surface extends inward in the radial direction {Annotated Figure 3 both instances of (VIII) have components in the radial direction}, the second surface is located on the second side in the rotation axis direction with respect to the first surface {Annotated Figure 3 both instances of (VIII) are on the second side (lower in the figure) compared to the first surface (VII)}, the third surface connects the first surface and the {Annotated Figure 3 (IX)}, and a portion of the third surface other than ends connected to the first surface or the second surface extends in parallel with the rotation axis direction {Annotated Figure 3 (IX) extends in parallel with the rotation axis direction, see Figure 21 for best view of the right angles}.
Regarding claim 2, Ohyama further teaches wherein the plurality of stepped portions are formed only in the first side region {Annotated Figure 2 (VI) are only formed in first side region (IV)}.
Claims 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohyama (U.S Pre-Grant Publication 20110023526) hereinafter Ohyama and evidenced by Imahigashi et al. (U.S Patent 8,870,541) hereinafter Imahigashi.
Regarding claim 3, Ohyama teaches a centrifugal blower that blows air {[0002]}, the centrifugal blower comprising: a rotation shaft {Figure 18 (41)}; and a turbofan fixed to the rotation shaft and configured to rotate with the rotation shaft {Figure 18 (42) is fixed to (41a), [0031]}, wherein the turbofan includes a plurality of blades disposed around the rotation shaft {Figure 18 (44)}, a shroud ring {Figure 18 (45)} having an annular shape to define an intake hole through which the air is taken in {Figure 18 (45) has inlet which works with the bellmouth (5) to inlet air, [0029]}, the shroud ring being connected to a first side blade end {Annotated Figure 1 (I), note the image is upside down relative to the instant application Figure 3} of each blade of the plurality of blades on a first side in a rotation axis direction {Figure 18 rotation axis direction is along shaft (41a) axis direction}, and a main panel {Figure 18 (43)} connected to a second side blade end {Annotated Figure 1 (II)} of the each blade on a second side in the rotation axis direction, the main panel being fixed to the rotation shaft {Figure 18 (43) is fixed to (41a), [0031]}, the each blade includes a leading edge that is an edge located inward of the shroud ring in a radial direction of the turbofan {Figure 18 (44a), not labeled in Figure 18 see Figure 17 for general location, is leading edge has steps (44c), (44d), [0145]}, and a trailing edge that is {Figure 18 (44b), not labeled in Figure 18 see Figure 17 for general location} the leading edge includes a second side region located on the second side in the rotation axis direction {Note Annotated Figure 2 is oriented the same as the instant application Figure 9, Annotated Figure 2 second side region is (III)}, and a first side region located on the first side of the second side region in the rotation axis direction {Annotated Figure 2 first side region is (IV), (IV) is on the first side relative to the second side region (III)}, the first side region is located on the first side in the rotation axis direction compared with the trailing edge {see 112b rejection above for detailed discussion of interpretation, Annotated Figure 2 (IV) is on the first side relative to the portion of the trailing edge that is above (V) in the Annotated Figure},  one or more stepped portions are formed only in a part of the leading edge {Annotated Figure 2 (VI) has stepped portions in only a portion of the leading edge, stepped portions defined similarly to the instant application 53 in Figure 11} , the one or more stepped portions being formed in the first side region or in the first side region and the second side region {Annotated Figure 2 (VI) are only formed in first side region (IV)}, each stepped portion of the one or more stepped portions includes a first surface {Annotated Figure 3 is a showing just the leading edge of blade (44) of the blade embodiment of Figure 18 in more detail to be able to annotate clearly, Annotated Figure 3 the first surface is (VII)} a second surface {Annotated Figure 3 (VIII)}, and a third surface {Annotated Figure 3 (IX)}, the first surface extends inward in the radial direction {Annotated Figure 3 both instances of (VII) have components in the radial direction}, the second surface extends inward in the radial direction {Annotated Figure 3 both instances of (VIII) have components in the radial direction}, the second surface is located on the second side in the rotation axis direction with respect to the first surface {Annotated Figure 3 both instances of (VIII) are on the second side (lower in the figure) compared to the first surface (VII)}, the third surface connects the first surface and the second surface to form a step between the first surface and the second surface {Annotated Figure 3 (IX)}, a portion of the third surface other than ends connected to the first surface or the {Annotated Figure 3 (IX) extends in parallel with the rotation axis direction, see Figure 21 for best view of the right angles} 
Ohyama is silent in regards to discussion of a positive pressure surface and negative pressure surface with regard to the rotation direction.  Imahigashi pertains to a centrifugal fan.  Imahigashi teaches that each blade in a centrifugal fan inherently has a positive pressure surface {Figure 8c (1215)} located on a leading side in a rotation direction of the turbofan, and negative pressure surface {Figure 8c (1216)} located on a trailing side in the rotation direction {Column 1 lines 51-63}.  Imahigashi provides evidence that Ohyama has these characteristics inherently by the definition of the terms in Column 1 lines 51-63 of Imahigashi and by the fact Ohyama has similar blades that rotate, resulting in a positive pressure side and a negative pressure side, see MPEP 2131.01 III.   As a result, Ohyama also teaches and the second surface {Annotated Figure 3 (IX), see Figure 20 for a slight perspective view of the blade} extends from the positive pressure surface {Figure 20 the side visible facing the viewer} the toward the negative pressure surface {Figure 20 the side the viewer cannot see} and toward the second side in the rotation axis direction {the second surface identified in Annotated 3 (IX) can be seen in Figure 20 as extending from the surface you can see to the back surface that you can’t see an extends toward the second side as well}.
Regarding claim 4, the teachings of Ohyama and evidence of Imahagashi further teaches wherein the one or more stepped portions are formed only in the first side region {Annotated Figure 2 (VI) are only formed in first side region (IV)}.
Regarding claim 5, Ohyama teaches a centrifugal blower that blows air {[0002]}, the centrifugal blower comprising: a rotation shaft {Figure 18 (41)}; and a turbofan fixed to the rotation shaft and configured to rotate with the rotation shaft {Figure 18 (42) is fixed to (41a), [0031]}, wherein the turbofan includes a plurality of blades disposed around the rotation shaft {Figure 18 (44)}, a shroud ring {Figure 18 (45)} having an annular shape to define an intake hole {Figure 18 (45) has inlet which works with the bellmouth (5) to inlet air, [0029]}, the shroud ring being connected to a first side blade end {Annotated Figure 1 (I), note the image is upside down relative to the instant application Figure 3} of each blade of the plurality of blades on a first side in a rotation axis direction {Figure 18 rotation axis direction is along shaft (41a) axis direction}, and a main panel {Figure 18 (43)} connected to a second side blade end {Annotated Figure 1 (II)} of the each blade on a second side in the rotation axis direction, the main panel being fixed to the rotation shaft {Figure 18 (43) is fixed to (41a), [0031]}, the each blade includes a leading edge that is an edge located inward of the shroud ring in a radial direction of the turbofan {Figure 18 (44a), not labeled in Figure 18 see Figure 17 for general location, is leading edge has steps (44c), (44d), [0145]}, and a trailing edge that is an edge located on an outer side in the radial direction of the turbofan {Figure 18 (44b), not labeled in Figure 18 see Figure 17 for general location} the leading edge includes a second side region located on the second side in the rotation axis direction {Note Annotated Figure 2 is oriented the same as the instant application Figure 9, Annotated Figure 2 second side region is (III)}, and a first side region located on the first side of the second side region in the rotation axis direction {Annotated Figure 2 first side region is (IV), (IV) is on the first side relative to the second side region (III)}, the first side region is located on the first side in the rotation axis direction compared with the trailing edge {see 112b rejection above for detailed discussion of interpretation, Annotated Figure 2 (IV) is on the first side relative to the portion of the trailing edge that is above (V) in the Annotated Figure},  one or more stepped portions are formed only in a part of the leading edge {Annotated Figure 2 (VI) has stepped portions in only a portion of the leading edge, stepped portions defined similarly to the instant application 53 in Figure 11} , the one or more stepped portions being formed in the first side region or in the first side region and the second side region {Annotated Figure 2 (VI) are only formed in first side region (IV)}, 
Ohyama is silent in regards to discussion of a positive pressure surface and negative pressure surface with regard to the rotation direction.  Imahigashi pertains to a centrifugal fan.  {Figure 8c (1215)} located on a leading side in a rotation direction of the turbofan, and negative pressure surface {Figure 8c (1216)} located on a trailing side in the rotation direction {Column 1 lines 51-63}.  Imahigashi provides evidence that Ohyama has these characteristics inherently by the definition of the terms in Column 1 lines 51-63 of Imahigashi and by the fact Ohyama has similar blades that rotate, resulting in a positive pressure side and a negative pressure side, see MPEP 2131.01 III.

    PNG
    media_image4.png
    524
    761
    media_image4.png
    Greyscale

Ohyama inherently having these characteristics results in Ohyama further teaching each stepped portion of the one or more stepped portions {Annotated Figure 2 (VI)} has a negative pressure surface side {Annotated Figure 4 (XI), 10B-10B used for illustrative purposes due to its similar shape to steps (44c) and (44d)} end located adjacent to the negative pressure surface and on the inner side in the radial direction {see Figure 20 near (44c) and (44d), airfoil section exposed at step similar in shape to the left side of 10B-10B}, an imaginary circle whose center is a center of the rotation shaft passes through a point of the each stepped portion {Annotated Figure 4 shows a dot as center of rotation, touches a point as shown for each step as illustrated in Figure 20; true for each stepped only though one line shown for clarity; see Figure 5 for orientation of blades in impeller relative to the center}, the point being located innermost in the each stepped portion in the radial direction {Annotated Figure 4 the line drawn contacts the innermost of each stepped portion}, and the negative pressure surface side end is located on the imaginary circle or located outside the imaginary circle in the radial direction {the negative pressure surface side end is located outside the imaginary circle in the radial direction due to the airfoil shape and the pulling away from the innermost point}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Terakawa (JP2007205268A) teaches a stepped leading edge and rounded step edges.  Iwata (JP2001153094A) teaches a stepped leading edge with both straight second surface with regard to the rotation axis and radially inward slanting.  Nakashima et al. (U.S Pre-Grant Publication 20170275997) and Ikeda et al. (U.S Patent 9,829,004) both teach similar centrifugal fans with jagged stepped leading edges.  Shirahama (U.S Patent 8,235,668) teaches a singular step at the leading edge as claimed in claims 3 and 5.  Haupt et al. (U.S Patent 5,692,262) teaches a stepped centrifugal impeller as well.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
(571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL K. REITZ/Examiner, Art Unit 3745            

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745